Citation Nr: 0736213	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  05-24 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Oakland, California


THE ISSUE

Entitlement to an effective date prior to September 23, 1997, 
for the assignment of a 70 percent rating for post-traumatic 
stress disorder (PTSD).




REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs




ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran served on active duty from December 1966 to 
December 1969.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a March 2003 rating 
decision, by the Oakland, California, Regional Office (RO), 
which assigned a 70 percent rating for PTSD, effective 
September 23, 1997.  

In April 2005, the Board remanded the case to the RO for 
further procedural development.  


FINDINGS OF FACT

1.  By a rating action in December 1995, the RO increased the 
evaluation for PTSD from 10 percent to 30 percent, effective 
February 21, 1995.  The veteran did not appeal that decision.  

2.  The veteran's claim for an increased rating for PTSD (VA 
Form 21-4138) was received at the RO on September 23, 1997.  

3.  In a March 2003 rating decision, the RO granted a 70 
percent rating for PTSD, effective September 23, 1997, the 
date of receipt of the correspondence from the veteran asking 
for an increased rating.  


CONCLUSION OF LAW

There is no legal entitlement to an effective date earlier 
than September 23, 1997, for the assignment of a 70 percent 
rating for PTSD.  38 U.S.C.A. § 5110 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.400 (2007).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background.

In a July 1991 rating decision, the RO granted service 
connection for PTSD; a 0 percent rating was assigned 
effective February 8, 1991.  Subsequently, by a decision in 
August 1992, the Board granted a 10 percent rating for PTSD.  
By a rating action in September 1992, the RO implemented the 
Board decision and assigned a 10 percent rating for PTSD, 
effective February 8, 1991.  The veteran did not appeal that 
decision.  

In a statement in support of claim (VA Form 21-4138), dated 
in February 1995, the veteran requested an increased rating 
for his service-connected PTSD.  In conjunction with his 
claim, he was afforded a VA examination in March 1995.  
Following a mental status examination, the veteran was 
diagnosed with PTSD and assigned a global assessment of 
functioning score of 55.  

By a rating action in December 1995, the RO increased the 
evaluation for PTSD from 10 percent to 30 percent, effective 
February 21, 1995.  The veteran was notified of this decision 
and of his appellate rights by letter dated January 10, 1996; 
No correspondence was received from the veteran within one 
year of January 10, 1996, expressing disagreement with the 
rating assigned for PTSD.  See 38 C.F.R. §§ 20.201, 
20.302(a).  Therefore, that decision is final.  

The next correspondence from the veteran addressing his PTSD 
was a statement in support of claim (VA Form 21-4138), 
received at the RO on September 23, 1997, wherein he 
indicated that he was seeking reevaluation of his PTSD.  The 
veteran indicated that his symptoms had increased in severity 
to the point that he had difficulty sleeping; and, when he 
managed to sleep, his sleep was interrupted by nightmares.  
The veteran reported problems with intrusive thoughts of the 
war that caused period of depression, outbursts of anger, and 
social isolation; he noted that his PTSD was taking a toll on 
his ability to maintain employment.  The veteran was afforded 
VA compensation examinations in November 1997 and May 2000.  

In support of his claim, the veteran submitted treatment 
reports from Dr. Tully Lake, dated in April 2001, July 2002 
and February 2003.  

By a rating action in March 2003, the RO increased the 
evaluation for PTSD from 30 percent to 70 percent, effective 
September 23, 1997.  


II.  Legal Analysis.

Generally, the effective date for the grant of an increased 
rating for a service-connected condition shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefore.  38 
U.S.C.A. § 5110(a); Rodriguez v. West, 189 F.3d 1351, 1354 
(Fed. Cir. 1999).  A claim for increased rating, however, 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year from such date.  38 U.S.C.A. 
§ 5110(b) (2); 38 C.F.R. § 3.400(o) (2).  

By a rating decision, dated December 14, 1995, the RO 
increased the rating for PTSD from 10 percent to 30 percent, 
effective February 21, 1995.  The veteran was provided a copy 
of the rating decision and a copy of his appellate rights.  
No appeal was received with regard to that decision and it 
became final.  38 U.S.C.A. § 7105 (West 2002).  

Subsequent to the December 1995 RO decision, no medical 
evidence or claim for an increased rating was received by VA 
until September 23, 1997.  Accordingly, the veteran's most 
recent claim for an increased rating for PTSD was received on 
September 23, 1997.  The March 2003 rating action on appeal 
granted the veteran an increased rating of 70 percent, 
effective from September 23, 1997.  

Initially, the Board notes that an effective date prior to 
the December 1995 final RO rating decision is precluded.  In 
Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006), the Court 
held that when a rating decision is final, only a request for 
a revision premised on clear and unmistakable error (CUE) 
could result in the assignment of earlier effective dates.  A 
freestanding claim for earlier effective dates, once the 
appeal becomes final, attempts to vitiate the rule of 
finality.  The claimant had one year from notification of the 
December 1995 RO decision to initiate an appeal by filing a 
notice of disagreement (NOD) with the decision, and the 
decision became final when an appeal was not perfected within 
the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 
C.F.R. §§ 3.160(d), 20.201, and 20.302(a).  The veteran did 
not appeal the December 1995 RO decision and he has not 
asserted that there was CUE in that decision.  Thus, any 
attempt to overcome finality of the December 1995 RO decision 
by raising a freestanding claim must be dismissed.  

The Court has held that the proper disposition of a free-
standing claim for an earlier effective date claim is 
dismissal.  Rudd v. Nicholson, 20 Vet. App. at 300.  
Therefore, the Board is authorized to dismiss any appeal that 
fails to allege an error of fact or law.  38 U.S.C.A. 
§ 7105(d) (5); 38 C.F.R. § 20.302.  Accordingly, this appeal 
is dismissed.  

As a final note, the Board finds that the notice and 
assistance provisions of the Veterans Claims Assistance Act 
of 2000 (VCAA) are not applicable.  See §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b) (1).  VA must refrain from providing 
assistance in obtaining evidence when the appellant, as in 
this case, is ineligible for the benefit sought because of 
lack of legal entitlement.  38 C.F.R. § 3.159(d).  See also 
VAOPGCPREC 5-2004 (notice and assistance pursuant to the VCAA 
are nor required where the claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit); see also Mason v. Principi, 16 Vet. App. 
129 (2002).  


ORDER

The appeal is dismissed.  


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  An 
attorney or agent may charge a fee to represent you after a 
notice of disagreement has been filed with respect to your 
case, provided that the notice of disagreement was filed on 
or after June 20, 2007.  See Veterans Benefits, Health Care, 
and Information Technology Act of 2006, Pub. L. No. 109-461, 
120 Stat. 3403 (2006).  If the notice of disagreement was 
filed before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board first 
issues a final decision in the case, and only if the agent or 
attorney is hired within one year of the Board's decision.  

The notice of disagreement limitation does not apply to fees 
charged, allowed, or paid for services provided with respect 
to proceedings before a court.  VA cannot pay the fees of 
your attorney or agent, with the exception of payment of fees 
out of past-due benefits awarded to you on the basis of your 
claim when provided for in a fee agreement. 

VA is in the process of amending its regulations governing 
representation of claimants for veterans' benefits in order 
to implement the provisions of the new law.  More information 
concerning the regulation changes and related matters can be 
obtained at http://www1.va.gov/OGC (click on "Accreditation 
and Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An attorney 
or agent may charge you a reasonable fee for services 
involving a VA home loan or small business loan.  For more 
information, read section 5904, title 38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any fee 
agreement between you and an attorney or accredited agent 
must be sent to the Secretary at the following address:  

Office of the Chief Counsel for Policy (01C3) Board of 
Veterans' Appeals 810 Vermont Avenue, NW, Washington, DC 
20420 Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be filed 
with the VA Office of the General Counsel and not the Board.) 


 Department of Veterans Affairs


